Reluctantly, I concur with the majority in its decision to affirm the trial court.
It is unfortunate that this court must make decisions without benefit of any facts that might develop during an appeal. In this case we find a mother who has courageously begun the long, slow process of treatment. She has made a good start, and the early reports of her treatment hold out promise of recovery.
The lower court must balance, however, this fragile promise of the future against the immediate need of her children for permanency. And this court must review the lower court's decision based solely on the record before that court. While we commend the mother for her effort to change the direction of her life, the established record of her successful efforts, especially in contrast with past history, is too limited to deny permanent custody to CCDCFS. Thus I must concur with the majority.